Citation Nr: 0701936	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  00-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
status-post injury, medial meniscectomy, and arthroplasty of 
the right knee, currently evaluated at 30 percent.

2.  Entitlement to an increased initial evaluation for 
traumatic arthritis of the right knee, currently evaluated at 
10 percent.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to the veteran's service 
connected right knee disability.

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from several decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, 
that denied the above claims on appeal.  The veteran received 
a hearing before a former Veterans Law Judge in August 2001, 
and the undersigned Veterans Law Judge in September 2006.

The issues of entitlement to increased initial evaluations 
for the veteran's service connected right knee disabilities 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had one instance of acute sinusitis in 
service, with no finding of sinusitis on separation; the 
preponderance of the evidence of record shows that the 
veteran does not currently have chronic sinusitis that is 
related to service.

2.  The veteran did not have any psychiatric disability in 
service; the preponderance of the evidence of record shows 
that the veteran's currently diagnosed psychiatric disability 
is not related to service or a service-connected disability.

3.  The veteran had one instance of headaches in service, 
which was related to an instance of acute sinusitis, with no 
finding of headaches on separation; the preponderance of the 
evidence of record shows that the veteran's currently 
diagnosed headache disability is not related to service or a 
service-connected disability.


CONCLUSION OF LAW

1.  Chronic sinusitis was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  A psychiatric disability was not incurred or aggravated 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A chronic headache disability was not incurred or 
aggravated in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that some of the veteran's claims were 
initially adjudicated prior to the enactment of the VCAA in 
November 2000.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA- administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ- decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(West 2002 & Supp. 2005) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002, April 
2003, August 2003, October 2003, December 2003, February 
2004, March 2004, July 2004, and March 2005.  The originating 
agency essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate these claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is remanding the veteran's knee disability 
claim, and denying the rest of the veteran's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also points 
out that that veteran was sent a letter in March 2006 
explaining the Dingess decision.  For the above reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection for certain conditions may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for sinusitis is not warranted.  The 
veteran's service medical records indicate that he was 
diagnosed once with sinusitis in service, in April 1973.  
However, the veteran was treated at that time for sinusitis, 
which was apparently acute and resolved without residuals, as 
the veteran's service medical records show no further 
treatment for sinusitis.  Furthermore, the report of the 
veteran's separation examination dated July 1973 noted the 
veteran's sinuses to be completely normal.  Thus, while the 
veteran had an acute instance of sinusitis in service, there 
is no evidence to indicate that the veteran had chronic 
sinusitis in service.  

In addition, while the veteran has consistently reported he 
was treated at a VA facility close in time to his separation 
from service for sinusitis, the evidence of record does not 
show that the veteran complained of sinusitis again until 
August 1999, 26 years after his separation, when he reported 
sinus trouble.  An extensive search for earlier VA records 
documenting this disability has been unsuccessful.  

Furthermore, the preponderance of the evidence of record 
shows that the veteran is not currently diagnosed with 
chronic sinusitis.  A VA outpatient treatment record dated 
October 2000 indicates that the veteran was treated then for 
sinusitis, possibly related to a prior tooth extraction.  A 
November VA CT report appears to show mild bilateral frontal 
and maxillary sinus disease.  However, the report of a 
September 2002 VA examination, and December 2002 addendum, 
indicates that the veteran's ears, nose, oral cavity, 
oropharynx and neck were all within normal limits on 
examination.  The examiner indicated that he found no current 
evidence of sinusitis in the veteran, although there was some 
evidence in the record of sinusitis previously.  He stated 
that the veteran could potentially have acute or recurrent 
sinusitis, but that even if he did, the examiner did not feel 
this would be related to service.  The examiner indicated 
that there was an outside possibility that the veteran had 
chronic sinusitis, which would have to be confirmed by 
further studies, including a CT scan, however, the examiner 
also indicated that he still did not think that this would be 
related to the veteran's period of service.  In a December 
2002 addendum, the examiner stated that a CT scan did not 
show any evidence of sinusitis, and that the veteran 
therefore definitely did not have chronic sinusitis.  

The report of April 2003 VA examination states that the 
examiner reviewed the veteran's claims file, and noted that 
the veteran's most recent CT scan of the sinuses was normal, 
which ruled out any chronic sinusitis problems.  The examiner 
indicated that records showed that the veteran did have a 
sinus problem in the past which occurred in service, however, 
since his sinuses were clear on recent CT examination, the 
veteran did not now have chronic sinusitis.

Therefore, it appears that the preponderance of the evidence 
of record indicates that the veteran does not have chronic 
sinusitis.  While the veteran was found on one occasion to 
have sinusitis in service, the evidence of record indicates 
that this was acute and transitory, having resolved without 
residuals, and the veteran does not have a current diagnosis 
of chronic sinusitis, although the veteran has apparently had 
several incidences of acute sinusitis in the over 30 years 
since his separation from service.  Thus, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran does not currently have a diagnosis of 
sinusitis, and therefore, a claim of entitlement to service 
connection for sinusitis must be denied.

Further, taking into account all relevant evidence, the Board 
finds that service connection for a psychiatric disability, 
to include as secondary to the veteran's service connected 
knee disability, is not warranted.  Initially, the Board 
notes that the veteran's service medical records contain no 
record of complaint of, or treatment for, any psychiatric 
disorder.  The first time the veteran was noted to have any 
psychiatric diagnosis at all was in a VA examination report 
of June 1994, 21 years after the veteran's separation from 
service, which noted a diagnosis of a mild anxiety disorder.  

Although an addendum to that report noted that the veteran 
also had a likely diagnosis of PTSD, the Board points out 
that the veteran did not serve in combat, does not have any 
confirmed stressors, and there was not connection between the 
diagnosis of PTSD and stressors in service; the veteran has 
not been diagnosed at any other time with PTSD.  Furthermore, 
this opinion does not appear to be based on a review of the 
veteran's claims file, and the Board therefore finds it of 
limited probative value.

The report of a May 2003 VA mental health consult report 
diagnosed the veteran with depression, but did not relate 
this to service or to any of the veteran's service connected 
disabilities.  The report of a July 2003 VA examination 
indicated that, although the veteran was found to have a 
diagnosis of depression, the examiner did not find that the 
veteran's depression was specifically related to his service 
connected right knee disability.  The Board finds this 
opinion especially probative as it was made after a complete 
review of the veteran's claims file.

Thus, with no evidence having been presented to indicate that 
the veteran had any psychiatric disability until over 21 
years after his separation from service, and with the 
preponderance of the evidence of record indicating that the 
veteran's psychiatric disability is not related to service or 
any service connected disability, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran has a psychiatric disability related to 
service.

Finally, taking into account all relevant evidence, the Board 
finds that service connection for headaches, to include as 
secondary to sinusitis or service-connected knee disability, 
is not warranted.  Initially, the Board points out that, as 
the veteran has not been found to have sinusitis related to 
service, the veteran cannot be granted service connection for 
headaches as secondary to sinusitis.  There is no competent 
evidence reflecting an association of headaches to service-
connected knee disability and in fact a March 2004 VA 
examination report indicated that no connection could be 
made.  

As to service connection for headaches on a direct basis, the 
veteran's service medical records do show one complaint of 
headaches in service, which was related to the veteran's 
diagnosis of sinusitis in April 1973; however, as noted 
above, the veteran's one instance of sinusitis with headaches 
was treated and resolved, and the rest of the veteran's 
service medical records, to include the report of his 
separation examination dated July 1973, contain no further 
reports of, or treatment for, headaches.  The earliest 
evidence of record post service showing a diagnosis of 
headaches is a July 1994 report of VA outpatient treatment, 
dated nearly 21 years after the veteran's separation from 
service, which diagnoses the veteran with chronic headaches.  
While the veteran has consistently reported he was treated at 
a VA facility close in time to his separation from service 
for headaches, an extensive search for earlier records 
documenting this disability has been unsuccessful.

As to an etiology for the veteran's headaches, a February 
2000 VA outpatient treatment record notes the veteran had 
headaches which were possibly migraine in etiology, or 
secondary to possible sinusitis.  The report of June 2002 VA 
examination of veteran indicates that it was unlikely that 
the veteran's headaches were related to his sinuses, and were 
found to be most likely due to migraines.  It was indicated 
that a chemical irritation that might trigger sinus 
congestion could also be a triggering point for his 
headaches, however, the examiner found no direct relation of 
this to anything that the veteran did in the service.

The report of September 2002 VA examination with December 
2002 addendum indicates that the veteran's headaches were 
most likely migraine in origin.

The report of March 2004 VA examination indicates that the 
veteran was diagnosed with chronic muscle tension type 
headaches.  The examiner indicated that he could not relate 
these to the veteran's right knee disability.  VA neurology 
examination dated May 2005 also found the veteran to have 
tension headache/transformed migraine headache.

Thus, with no evidence having been presented to indicate that 
the veteran had chronic headaches any earlier than 1994, 21 
years after the veteran's separation from service, and with 
no evidence having been presented to link the veteran's 
current diagnosis of migraine/tension headaches to service or 
to any of the veteran's service connected disabilities, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for headaches.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a psychiatric 
disability, to include as secondary to the veteran's service 
connected right knee disability, is denied.

Entitlement to service connection for headaches is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
initial evaluation for his service connected right knee 
disability, the Board notes that, during the course of this 
appeal, the veteran underwent a total knee replacement.  
While the present level of disability of the veteran's right 
knee was briefly discussed in the report of June 2004 VA 
spine examination, the veteran has not been given a full and 
complete knee examination since his total knee replacement 
surgery.  As such, the Boards finds that the veteran must be 
given a full and complete VA examination of the right knee, 
to asses the current level of severity of the veteran's right 
knee disability, following his total knee replacement surgery 
and temporary 100 percent evaluation due to that surgery.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail; however, 
it is necessary to ensure that the veteran gets all 
consideration due him  under the law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for a 
VA examination to determine the nature and 
extent of his service-connected right knee 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including x-rays, should be 
conducted.  

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right knee disabilities.  In 
particular, the examiner should provide the 
range of motion of the veteran's right knee 
and should note the presence (including degree 
of severity) or absence of any subluxation or 
lateral instability of this joint.  

The examiner is also requested to note whether 
the veteran's right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected disability.  If feasible, this 
determination should be expressed in terms of 
the degree of additional range of motion lost.  
The examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the veteran uses his right 
knee repeatedly over a period of time.  A 
complete rationale for any opinion expressed 
should be included in the examination report.

2.  Upon completion of the above requested 
development, the RO should readjudicate the 
issue currently on appeal.  All applicable 
laws and regulations should be considered.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


